Shippen, J.,
in giving his charge, said, the case of a purchaser under a sheriff or auditors by virtue of an attachment, is materially different from the common cases of persons buying lands from individuals, nor does the law expect the same regular titles to be shewn in the former as in the latter instances. It is evident that the debtor keeps his deeds in his own possession, and seldom can they be obtained from him. The policy of the law therefore declares, and it is consistent with the plainest common sense, that wherever the debtor appears to have been in possession of lands, which are after-wards sold by due course of law, that the burthen of the proof shall lie on the person who sues to recover the same; and he shall be put to account how such debtor came into possession, and under what title or pretext thereof, or claim, he obtained such possession, and also shew a notoriety of claim on his part, previous to the sheriff’s sale. Unless this can be done *22to the satisfaction of the jury, a verdict should be giver against such plaintiff:
Mr. C. Smith, pro quer. Mr. Kittera, pro def.
Which was accordingly given in the present suit.